The opinion of the Court was drawn up by
Hathaway, J.
An action was pending in the late District Court in the county of Eranklin, between these parties, and it appears, by the entries upon the clerk’s docket at the March term of the Court, 1847, that the plaintiff recovered judgment therein, from which the defendant appealed to the Supreme Judicial Court, by the records of which Court, it appears that the defendant duly entered his appeal in that Court, at its June term, 1847, and, after continuance and argument, the case was finally disposed of by a nonsuit ordered by the Court, and the defendant had judgment and execution for his costs.
This is an action of debt upon the judgment in the District Court, from which the defendant appealed.
A valid appeal vacates the judgment appealed from.
The presumption is, that a judgment, rendered by a Court of competent jurisdiction, is properly rendered, and upon due preliminary proceedings.
The Supreme Judicial Co.urt was a tribunal of ultimate jurisdiction in the matter. The appeal was duly entered. *401The case was argued and final judgment rendered by that Court for the defendant.
If the appeal was invalid and irregularly allowed, as the plaintiff contends, he should have availed himself of the irregularity at the appellate tribunal, whose judgment must be deemed conclusive, until reversed in due course of law.
The doctrine contended for by the plaintiff would leave him with a valid judgment in his favor in the District Court, for his debt and costs, and the defendant with a valid judgment in his favor, in the appellate Court, for his full bill of costs in the same case, a result which would not be in accordance with the symmetry of the law.

Plaintiff nonsuit.

Tenney, C. J., Cutting, May, Goodenow, and Davis, J. J., concurred.